Title: V. Gallatin’s Remarks on the Draft, 4 October 1803
From: Gallatin, Albert
To: Jefferson, Thomas


            
              
                4 Oct. 1803
              
            
            
              
                
                
                Remarks on President’s message
              
              
                Louisiana–
                1.
                It seems to me that the treaty ought not to be laid before both houses of Congress until after ratification by Senate. The rights of Congress in its legislative capacity, do not extend to making treaties, but only to giving or refusing their sanction to those conditions which come within the powers granted by the Constitn. to Congress. The house of Rep.
                  neither can nor ought to act on the treaty until after it is a treaty; and if that be true, no time will be gained by an earlier communication to that body. In asserting the rights of the house, great care should be taken to do nothing which might be represented as countenancing any idea of encroachment of the constitutional rights of the Senate. If in order to be enabled to carry on a negotiation, the Executive wants a previous grant of money or other legislative act, as in the Algerine treaty, some Indian treaties, & last session 2 millions appropriation, an application may be necessary before the negotiation is opened or the treaty held; but when, as in the present case, the negotiation has been already closed & the treaty signed, no necessity exists to consult or communicate to the house until the instrument shall have been completed by the Senate & President’s ratification: in this instance, there is no apparent object for the
                  communication but a supposition that they may act, or, in other words, express their opinion & give their advice, on the inchoate instrument which is, at that very time, constitutionally before the Senate.
              
              
                
                2.
                There is some ambiguity in that paragraph about the period previous to which propositions for obtaining New Orleans had been authorized. I presume that by that period is meant, not the time when representations were made to Spain respecting the deposit, but that when the deposit was restored. Quere, also, whether the appropriation of two millions was subsequent to the time when those propositions, for
                  obtaining New Orleans & adjacent territories, were authorized?
              
              
                
                3.
                Although the personal compliment to the first Consul may be pleasing to him &, on that account, consistent with policy, yet it is doubtful whether it should not be omitted, because it will produce an opposite effect in Great Britain, because he is certainly very unpopular with all parties & descriptions of men in the United States, and because, if my memory serves me right, personal compliments to foreign sovereigns are not usual anywhere in
                  communications from the Executive to the Nation except under very particular circumstances. Perhaps something more general might be substituted showing still our sense of the motives which have actuated or which it may be proper to ascribe to France, and applying what we may say to the French Government rather than to the Consul himself.
              
              
                
                4.
                In enumerating the advantages resulting from the acquisition of Louisiana, the most obvious, that of securing the advantages of navigation & outlet to the Western States, which is the subject of the preceding part of the paragraph, might perhaps without inconvenience, be repeated, next to or preceding that of securing us from collision with
                  foreign nations. But there is another which, if it does really proceed from that event, ought not to be omitted, vizt. that the acquisition of New Orleans is a most solid bond of the Union. Another delicate & difficult subject to introduce, but which, if it could be touched, would tend to remove the only objection which, so far as I know, the eastern federalists have been able to press with any success, is that our object should at present be to restrain the population
                  & settlements on this side of the Mississippi, and that the acquisition of the country west of it enables us in fact better to regulate & controul the progress of our settlements. Perhaps that idea might be introduced in connection with what is said in a subsequent part of the message of the settlement of the country lately obtained from the Kaskakias.
              
              
                
                5.
                If the authorization to take military possession is not strictly necessary, it will be much more convenient to order its being done immediately after ratification; otherwise, a delay equal to the whole time employed in Congress in debating the general question whether the treaty shall be carried into effect, will take place. Situated as we are as respects both France and Spain every day may be precious. Observe that Mr Baring informs me that his house
                  have advanced already ten millions of livres to France on the guarantee of Mss. Munroe & Livingston grounded on the authority they had to dispose of 2 millions of dollars. Should we, through any accident, miss the opportunity of taking possession, both the treaty & the money may be lost. It must be observed generally that not even Congress can prevent some constitutional
                  irregularity in the proceedings relative to occupying & governing that Country before an amendt. to the Constitn. shall take place. I think that, at all events, it will be better not to ask in direct terms for that authorization; but some general terms may be introduced in the immediately preceding article which will cover the object such as “for the occupying & temporarily
                  governing the country, and for its ultimate incorporation in the Union”
              
              
                
                6.
                The paragraph in relation to the road may be omitted as of not sufficient relative importance when compared to the other objects recommended to the consideration of Congress. I should be also inclined to strike out, for the same reason, the Missouri paragraph, especially because the result of the mission contemplated by last year’s appropriation is not yet known & cannot therefore be communicated, & because so far as relates to what Congress
                  should do on that subject, the substance of the paragraph might also be introduced by adding a few words to that in which the attention of Congress is called to the measures rendered necessary or expedient on account of the acquisition of Louisiana. Thus after the words “for confirming to the Indians &a” might be added “& for establishing commercial & friendly relations with them” and also “for ascertaining the geography of the territory acquired.” Upon that idea
                  the three paragraphs commencing with the words “Authority from” & ending with the words “diligence & fidelity” might be omitted; and the substance of the first & last incorporated with the preceding paragraph commencing with the words “With the wisdom” and now ending the with the words “to impair.”
              
              
                Indians—
                1.
                If the idea of laying the Louisiana treaty before the house only after its ratification, shall be adopted, a similar modification of expression would of course be adopted in the expressions communicating the substance of the treaty with the Kaskaskia tribe
              
              
                
                2.
                Unless the idea of controuling settlements beyond the Mississippi can, as before hinted, be connected with that of opening for settlement the Kaskaskia cession, I think that, under present circumstances, it would be best for the Executive to omit the expression of an opinion in favor of extending settlements on the Mississippi within that cession, as it
                  will be misrepresented in the Eastern parts of the Union as a proof of partiality toward that western quarter and as a wish to promote migration & to weaken rapidly the eastern interest. The subject will, without being further recommended than merely stating the cession, be taken up by the Kentuckey members who ardently wish to see a frontier settled north of them.
              
              
                Great Britain
                is not mentioned in the message except by an allusion to her aggressions, which cannot well be omitted, but which contrasted with what must be said of the French Govt. respecting Louisiana, may be more displeasing to her than is necessary & may also be misrepresented as giving on the whole an aspect of partiality to the message. For the purpose of removing any such impression or insinuation, and also, in order to complete the tableau of our happy situation in every respect might not the two conventions made with that power, by which our eastern & north western limits are fixed and every territorial subject of dispute with them is removed, be mentioned? If a paragraph to this effect was introduced, it might immediately precede that of the Kaskaskias.
              
              
                War in Europe
              
              
                &Neutrality
                1.
                Those two subjects are so nearly the same that I think they should not be divided by the intended Finance paragraph. This might follow then Tripoli, & in connecting the two others, some modifications in their arrangement; on account of the similarity of some of the ideas contained in them might be introduced.
              
              
                
                2.
                Without expressing any thing like self-applause, but referring every thing to the moderate & wise policy adopted by last Congress and on great provocations, and with a due acknowledgment of gratitude to Providence, I think it but fair to introduce the idea of our having, by the late successful negotiation, so happily escaped becoming parties to the war, & to contrast our situation with that of the bellig. powers or rather with what would have
                  been ours, had a different course been pursued. In the view presented by the message, the serious evils to be apprehended by us as neutrals are alone stated.
              
              
                
                3.
                It may be proper in a general enumeration to mention the propriety of restraining our citizens from embarking individually in the war. The laws on that subject are, however, as complete as possible.
              
              
                
                4.
                The sentence which conveys a menace of interdicting all intercourse appears to me much too strong for the present time. The aggressions & provocations are not yet sufficient to justify the idea; it does not seem consistent with our general policy to throw out such menace before negotiation has been tried & exhausted; and the anticipation of such state of things darkens the pleasing impression resulting from the general aspect of the
                  message.
              
              
                
                5.
                arena this expression is rather strong as applied to the parties in the war—neutral passions is ambiguous as instead of conveying the idea that passions should be neutralized or rendered neuter, (for the observance of a neutral conduct) it seems to mean that there is a certain class of passions which are called neutral
              
              
                Finance—
                
                I will not be able to give to the President the precise amount of the receipts in the Treasury during the last year (ending 30th Septer) nor of the balance in the Treasury on that day, as the Savannah & Charleston returns to that date will not reach me in time; but I will, within next week give the amount of both within 100,000 dollars so as to enable the President to say that the receipts have exceeded ____ millions ____ hundred thousand dollars
                  & that the balance amounted to near ____ millions ____ hundred thd. dollars. I will also either this week or early next, be able to give the precise amount applied during that year to the paymt. of principal & interest of the public debt, distinguishing the paymts. on acct. of principal from those on acct. of interest. As to the revenue accrued during the year, on which our estimates of receipts hereafter must be grounded, it will be impossible to
                  speak with any degree of precision before 1st of Nover. I can only say that it has exceeded the estimate heretofore made by the Secy. of the Treasy., and on which our present arrangements have been made. As to the necessity of additional taxes my present impression drawn from an exact review of the revenue accrued during the year 1802 & a tolerably correct one of that accrued
                  during the two first quarters of this year, and from the Louisiana resources is that we want about 300,000 dollars. This is grounded on the following sketch
              
              
                
                
                 The revenue estimated by last year’s report was equal or nearly so to the estimated expenditures of the year.
              
              
                
                
                The revenue accrued during the year ending 30th June last exceeds the estimate by 
              
              
                
                
                 say—
                300,000 dollars
              
              
                
                
                The imports of Louisiana in foreign articles do not exceed 2,500,000 dollars, which at our rate of duties will produce a 
              
              
                
                
                
                   revenue of 
                about
                 350,000 dollars
              
              
                
                
                from which deducting vizt.
              
              
                
                
                 duties on 4 millions ℔ sugar the annual exports of Louisiana & which coming in the U.S. duty free will be consumed there 
                
              
              
                
                
                 at 2½ cents pr. ℔
                100,000
                }
                
              
              
                
                
                 do. on 100,000 ℔ indigo do. a 25 cents
                25,000
                150,000
              
              
                
                
                 expences of the province
                25,000
                ________
              
              
                
                
                nett revenue
                
                200,000
              
              
                
                
                Which two items make a revenue of
                500,000 dollars
              
              
                
                
                 applicable to new objects
              
              
                
                
                Of the 15 millions purchase money of Louisiana, we may pay two millions in specie; the interest on the remaining 13 millions is 780,000 dollars, of which 675,000 payable in Europe which on that acct. will cost at least 3 p% more or 20,000 dollars. The interest to be provided is not certainly less therefore than
                
                  800,000
                
              
              
                
                
                deficiency
                300,000
              
              
                
                
                
              
            
            I am afraid of a further deduction in the revenue on account of the slow sale of lands this year & of the slower payments; this, however may be considered as temporary.   If on account of the small vessels now employed for Tripoli, the navy estimates can be reduced from 900, to 600 thd. dollars, I think that we may venture without additional taxes; but at all events, it will be best that the subject if mentioned by the President, should be stated in doubtful terms, as rather a hope than a certainty & as a subject to be investigated by Congress when they shall have received the usual estimates. The paragraph may in the mean while remain blank till the middle of next week, as that will enable me to obtain more precise results.
            
          